Citation Nr: 0004474	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a claim for entitlement to service connection for 
a left knee disability is well grounded.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1986 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein service connection for a left knee 
disability was denied. During the pendency of the veteran's 
appeal, he relocated to Alabama.  Accordingly, the 
Montgomery, Alabama, RO assumed the role as the agency of 
original jurisdiction of the veteran's claim.

The issue on appeal was previously the subject of a May 1997 
Board decision.  However, the Board decision on this issue 
was vacated by means of a March 1999 Order of the United 
States Court of Appeals for Veterans Claims (Court), pursuant 
to a January 1999 Joint Motion to Vacate BVA Decision, to 
Remand the Claim, and to Stay Further Proceedings.  The Court 
remanded the claim to the Board.


FINDINGS OF FACT

1.  Service medical records show that the veteran sustained 
an injury to his left knee while on active duty.
 
2.  Post service medical records show that the veteran has a 
current left knee disability. 

3.  The veteran's sworn testimony that his left knee has 
given him difficulty continuously since service; a note 
prepared by his treating orthopedic surgeon relating his 
current left knee disability to his old injury; and lack of 
evidence showing any other injury to the veteran's left knee 
establish a nexus between the veteran's current disability 
and his inservice left knee injury.
 

CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As set forth in the January 1999 Joint Motion to Vacate BVA 
Decision, to Remand the Claim, and to Stay Further 
Proceedings which was granted by the Court by means of a 
March 1999 Order, the veteran's claim of service connection 
for a left knee disability is well grounded.  Service medical 
records show that the veteran sustained an injury to his left 
knee while on active duty.  Similarly, post service medical 
records show that the veteran has a received recent treatment 
for a tear of the lateral meniscus of the left knee.  A nexus 
between the current disability and his inservice injury was 
established by means of the veteran's sworn testimony that 
his left knee has given him difficulty continuously since 
service and a note prepared by his treating orthopedic 
surgeon relating his current left knee disability to his old 
injury.  The evidence does not show any other injury to the 
veteran's left knee.  Accordingly, the Board finds that the 
veteran's claim of service connection for a left knee 
disability is well grounded.  


ORDER

The claim of entitlement to service connection for a left 
knee disability is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
left knee disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The March 1999 Joint Motion for Remand reflects the opinion 
that, as the veteran's claim is well grounded, further 
development of the issue of entitlement to service connection 
for a left knee disability is necessary.  Of particular note 
is testimony given by the veteran at a February 1997 hearing 
before the Board in which he stated that "if [VA] could just 
find my medical records, uh, you could probably find the 
treatment in all those things."  The Joint Remand indicates 
that an effort should be made to determine whether additional 
service medical records are available concerning 
hospitalization of the veteran in a military facility for 
treatment following his inservice left knee injury.

In addition, the duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Joint Remand indicates that the claim should be 
remanded for a medical examination to determine whether an 
etiologic relationship exists between the veteran's current 
left knee disability and the injury sustained during his 
active military service. 

Accordingly, this case is REMANDED for the following 
development:

1. The RO should make another attempt to 
secure the veteran's service medical 
records pertaining to treatment of his 
inservice left knee disability through 
official channels.

2.  Following completion of the 
foregoing, the veteran should be afforded 
a VA examination with an appropriate 
medical expert to determine the etiology 
of the veteran's current left knee 
disability.   The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should:

a.  Indicate on the examination 
report that he/she has reviewed the 
veteran's claims folder prior to the 
examination.

b.  Identify what, if any, left knee 
disabilities are shown on objective 
examination.

c.  For all left knee disabilities 
noted, the examiner should offer an 
opinion as to the etiology of the 
disability including the 
relationship, if any, between the 
disability and active military 
service, to include the veteran's 
inservice left knee injury.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  The RO should then review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

5.  The RO is to inform the veteran that 
he may submit additional evidence in 
support of his claims while his case is 
in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The RO should 
also advise him that failure to comply 
with the development requested herein, 
without good cause shown, may result in 
adverse action with regard to his claim, 
to include the denial thereof.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals





 



